An unpub|ish

SuPnEME CouRT
oF
NEvADA

CLERK’S ORDER

<0)-1947 

 

t

IN THE MATTER OF THE
GUARDIANSHIP OF THE PERSON
AND ESTATE OF DORIS CECILIA
TOY, AN ADULT WARD,

JOSEPH TOY,

Appellant,

vs.

KATHLEEN BUCHANAN,
Respondent.

this appeal is dismissed.
lt is so ORDERED.

Joseph Toy
Sidhu Law Firm, LLC
Eighth District Court Clerk

Kd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

lN THE SUPREl\/[E COURT OF THE STATE OF NEVADA

No. 63257

raise

JUN 2d 6 2013

TRAC|E K. L|NDEMAN

°“£ F`)"’l/’C?Zlfc€£“f“

BY
DEPUTY CLERK

ORDER DISMISSING APPEAL

On l\/[ay 24, 2013, this matter was docketed without payment
of the requisite filing fee. On that same day, this court issued a notice
directing appellant to pay the filing fee within 10 days. The notice further
advised that.failure to pay the fee within 10 days would result in the
dismissal of this matter. To date, appellant has not paid the filing fee or
otherwise responded to this court’s notice. Accordingly, cause appearing,

CLERK oF THE SUPREME CoUR,Ti
TRACIE K. LINDEMAN

BY:§'ML§L'A y §ll§|§|'§ll,¥ '

cc: Hon. Charles J. Hoskin, District Judge, Family Court Divisione

/_b- /874